Citation Nr: 1037741	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
Veteran's death, and if so, whether service connection is 
warranted.

2.  Basic eligibility for Dependents' Educational Assistance 
under provisions of United States Code, Title 38, Chapter 35.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to 
November 1945.  He was a World War II veteran who was awarded the 
Purple Heart Medal.  He died in July 1981.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
determined that there was new and material evidence to reopen a 
previously denied claim of service connection for the cause of 
the Veteran's death, and which denied the claim on the merits.  
The RO also denied the appellant's basic eligibility for 
Dependents' Educational Assistance (DEA) benefits.  
  
While the RO reopened the appellant's claim in March 2006, the 
Board must evaluate every petition to reopen in its own right 
before making an adjudication on the merits of the underlying 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In January 2010, the appellant and a family member (her daughter) 
testified at a video conference hearing before the undersigned 
Acting Veterans Law Judge.  During the hearing, the appellant 
submitted additional evidence along with a waiver of initial RO 
consideration of the evidence, in accordance with 38 C.F.R. 
§ 20.1304.  A transcript of the hearing is associated with the 
claim folder.

In April 2010 and May 2010, Board requested VA medical expert 
opinions concerning the claim pursuant to 38 C.F.R. § 20.903, and 
two opinions have been received.  The appellant has been provided 
a copy of the latter of the two opinions received, and in 
response she has declined to submit any additional argument or 
evidence.  It appears, although it is not entirely clear from the 
record, that she may not have received a copy of the former of 
the two opinions.  However, given the outcome of the decision 
herein below, it would not be prejudicial to the appellant if the 
Board proceeded to adjudicate the claim.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in an August 1981 rating decision; the appellant 
did not perfect an appeal of this decision.

2.  Evidence received since the August 1981 rating decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the Veteran's death, and it 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran died in July 1981 from acute myocardial 
infarction due to or as a consequence of coronary artery disease, 
due to or as a consequence of generalized arthrosclerosis.

4.  At the time of the Veteran's death, service connection was in 
effect for a muscle wound rated as 40 percent disabling; 
psychoneurosis, anxiety state rated as noncompensable (with a 
previous rating of 30 percent); and neuritis, peroneal anterior 
cruciate nerve, left, rated as noncompensable; for a combined 
rating of 40 percent.  

5.  The evidence shows that the Veteran's service-connected 
psychiatric disorder was a contributing cause of his fatal 
myocardial infarction.  


CONCLUSIONS OF LAW

1.  The August 1981 rating decision denying service connection 
for the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received since the August 
1981 RO rating decision, and the claim of service connection for 
the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's fatal myocardial infarction was due to disease 
or injury that was incurred in service.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312  (2009). 

4.  The criteria for entitlement to basic eligibility for DEA 
benefits are met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this 
case, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed. 

II.  New and Material Evidence

In an August 1981 rating decision, the RO denied service 
connection for the cause of the Veteran's death because there was 
no evidence that the Veteran had a cardiac condition in service.  
Evidence of record at that time consisted of service treatment 
records and the Veteran's death certificate showing that he died 
of acute myocardial infarction due to or as a consequence of 
coronary artery disease, due to or as a consequence of 
generalized arthrosclerosis.  Also of record were various VA 
examination reports and private treatment records including an 
undated note from a family physician who felt that the Veteran's 
nervous condition affected his cardiovascular status and general 
health.  

The appellant did not appeal the August 1981 decision, so it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

In October 2005, the appellant filed an application to reopen her 
claim of service connection for the cause of the Veteran's death.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence considered since the August 1981 RO rating decision 
includes a January 2006 letter from a private physician 
equivocally linking the Veteran's psychiatric disorder to his 
fatal heart condition; a June 2006 letter from a private 
physician relating the Veteran's psychiatric disorder to his 
fatal heart condition; a July 2008 VA opinion that the Veteran's 
cause of death was not related to his service-connected 
psychiatric disorder; an April 2010 VA expert (psychiatrist) 
opinion that the Veteran's longstanding heart disease was less 
likely as not caused by his anxiety disorder, if he had one; a 
July 2010 VA expert (cardiologist) opinion that the Veteran's 
psychiatric disorder contributed to his fatal myocardial 
infarction; testimony by the appellant and a family member (her 
daughter) regarding the Veteran's psychiatric disorder and heart 
disease; and lay testimony regarding the Veteran's psychiatric 
disorder.  

The evidence received since the last final RO rating decision in 
August 1981 is "new," as it was not previously considered by 
the RO.  The private physician opinions qualify as "material" 
because they tend to prove an unestablished fact necessary to 
substantiate the service connection claim and relate to the basis 
upon which the RO denied the claim previously.  See Evans, 9 Vet. 
App. at 284 (holding that "[i]n determining whether evidence is . 
. . probative . . . the specified basis or bases, as discernable 
from the last decision, for the disallowance must be 
considered").  The VA expert opinion of July 2010, in particular, 
is also "material" because it supports the appellant's 
contention that the Veteran's  psychiatric disorder contributed 
to his fatal heart attack.  Reopening of the claim of service 
connection for the cause of the Veteran's death is warranted.  38 
U.S.C.A. § 5108.

III.  Service Connection for the Cause of Death

The appellant contends that the Veteran's service-connected 
psychiatric disorder aggravated his heart condition, which caused 
his fatal heart attack.  

To establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related  thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be  shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary  cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be  anticipated irrespective of coexisting conditions; 
but, even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

The Veteran's death certificate shows he died in July 1981 of 
acute myocardial infarction due to or as a consequence of 
coronary artery disease, due to or as a consequence of 
generalized "arthrosclerosis" [the term is only partially 
legible and could possibly also reflect "atherosclerosis" or 
"arteriosclerosis"].  At the time of the Veteran's death, 
service connection was in effect for a muscle wound; 
psychoneurosis, anxiety state; and neuritis, peroneal anterior 
cruciate nerve.  As noted, the appellant contends that the 
Veteran's service-connected psychiatric disorder contributed to 
cause the Veteran's death. 

An August 1942 induction examination indicates that the Veteran 
had a history of heart trouble.  However, the report discloses a 
normal clinical evaluation of the cardiovascular system.  The 
Veteran's blood pressure reading was 140/80.  A November 1945 
separation examination also discloses a normal cardiovascular 
examination.  The Veteran's blood pressure reading was 138/74.  
The psychiatric examination revealed a diagnosis of anxiety 
tension state, mild.

A May 1946 private treatment record indicates that the Veteran 
reported a fast heart beat of 2-3 years' duration.  His blood 
pressure reading was 132/86.

A May 1946 VA examination report indicates that the Veteran 
complained of a rapid heartbeat that occurred mainly at night.  
He gave a history of two or three episodes in the previous month.  
He reported that this condition followed extreme nervousness and 
anxiety, and indicated that this condition first began after he 
experienced combat in July 1944.  The Veteran also complained of 
nightmares related to his combat experiences.  The examiner 
diagnosed psychoneurosis, anxiety, mixed, moderate.

A January 1947 VA examination report indicates that the Veteran 
continued to complain of nervousness, nightmares, and a rapid 
heartbeat that made him "shaky and dizzy."  He indicated that 
his condition had gradually improved since discharge.  The 
examiner noted that the Veteran appeared tense and nervous.  The 
examiner diagnosed psychoneurosis, anxiety state, traumatic, 
mild.  

An October 1948 VA examination report indicates that the Veteran 
reported feeling nervous at times.  He denied any sleep 
disturbance.  The examiner noted that he did not observe any 
anxiety.

Private treatment records from July 1949 to January 1953 include 
numerous elevated blood pressure readings.  A February 1952 
private treatment record contains the following notation:  
"check heart."  

A February 1964 letter from Dr. W.M.H. indicates that the Veteran 
had recently suffered a heart attack and that he had ischemic 
heart disease.

February 1969 and June 1970 chest X-rays revealed aortic 
sclerosis.  

An October 1975 private treatment record indicates that the 
Veteran had been on Coumadin since his heart attack.  

April and May 1978 private treatment records indicate that the 
Veteran complained of chest pain and an occasional skipped pulse.  
A chest X-ray was normal.  The clinician diagnosed unstable, 
atypical angina.

A January 1979 chest X-ray revealed a slightly enlarged heart and 
aortic sclerosis. 

An April 1979 letter from a private physician indicates that the 
Veteran had had two heart attacks and suffered from severe three 
vessel coronary artery disease and left ventricular dysfunction.  

In a May 1979 rating decision, the RO denied direct service 
connection for heart disease.  The Veteran filed a disagreement 
and expanded the claim by indicating that his heart condition was 
due to medication he took for his psychiatric condition.  

A January 1980 VA examination report indicates that the Veteran 
admitted to being "somewhat nervous" and reported that his 
doctor had told him to quit working because of his heart 
problems.  The examiner noted that the Veteran was mildly 
anxious.  The diagnoses included anxiety neurosis, mild, and 
chronic in nature.

In correspondence dated May 1980, the Veteran stated that he took 
medication to help him sleep and Valium for his anxiety.  He 
indicated that he was unable to obtain treatment records from the 
doctor he saw shortly after discharge.  The Veteran submitted an 
undated (1980) note from Dr. A.E.M., his family physician, which 
states:

I have attended the above-named for approximately 5 
years.  He, among other illnesses, has a chronic 
anxiety tension state dating back to his service 
disability.  It manifests itself by excessive worry, 
insomnia, and depression, which in turn has an effect 
on his cardiovascular status and general health.  I 
feel that his nervous condition plays a large role in 
his disability.

The RO accepted the May 1980 correspondence as the timely 
submission of a substantive appeal (in lieu of a VA Form 9).  
Unfortunately, the Veteran died while the adjudication of his 
appeal was pending.

In a May 1982 decision, the Board denied service connection for a 
cardiovascular disability for purposes of accrued benefits.

In a January 2006 letter, Dr. A.E.M. stated that he had treated 
the Veteran for several years prior to the time of his death.  He 
wrote "[i]t is reasonable to assume that this nervous condition 
might have played a significant role in his development of 
coronary artery disease ending with his fatal heart attack."

In April 2006, the appellant requested a copy of the Veteran's 
claim file, which she received the following month.

In a June 2006 letter, Dr. D.H.W., a family physician from the 
same medical practice of Dr. A.E.M., made the following 
statement:

After reviewing the service military and medical 
records of [the Veteran] . . . the chronic nervous 
disorder [] he suffered since active duty and during 
his life time after service, contributed to his heart 
problem which caused him to pass away.

In a July 2008 opinion, a VA physician reviewed the claim file 
and opined that "it is less likely as not (less than 50/50 
probability) that the Veteran's mental condition contributed to 
his cause of death."  The premise used by the examiner for 
determining that the Veteran's psychiatric disorder had not 
contributed to his heart condition was that there was no evidence 
in the medical reference book he consulted that psychoneurosis or 
anxiety can cause a heart attack, coronary artery disease, or 
arthrosclerosis.  

During the appellant's January 2010 hearing, she testified that 
Dr. D.H.W. had treated the Veteran whenever Dr. A.E.M. was not on 
duty for the last 5 to 8 years before his death.  She stated that 
the Veteran took medication for his anxiety from shortly after 
discharge up until the time of his death.  Both the appellant and 
her daughter testified that the Veteran had difficulty sleeping, 
angry outbursts, and  anxiety.  The appellant further testified 
that the Veteran never complained of chest pain prior to having 
his first heart attack at age forty.  The daughter stated that 
the Veteran was too afraid to get help for his anxiety because 
"he was always afraid they'd put him in a straight jacket" and 
because "he didn't think his heart could handle it."  Hearing 
Transcript at 11-12.  The appellant indicated some confusion as 
to whether Dr. D.H.W. had based his opinion on service treatment 
records as opposed to his private treatment records.

The Veteran's three children submitted statements in January 2010 
describing the Veteran's angry outbursts during their childhood.

There is no evidence that the Veteran suffered from heart disease 
during service or within one year of discharge.

The record thus contains probative medical opinions addressing 
the issue at hand, with both favorable (equivocal and 
unequivocal) and unfavorable opinions.

In Dr. A.E.M.'s January 2006 letter, he used the phrase "might 
have", which arguably rendered the opinion speculative in nature, 
while his 1980 letter indicated that the Veteran's psychiatric 
disorder "ha[d] an effect on" and "play[ed] a role in" the 
Veteran's cardiovascular health.  Although the July 2008 VA 
physician who provided the unfavorable, or negative, opinion 
reviewed the claim file, and Drs. A.E.M. and D.H.W. did not state 
whether the claim file was reviewed, the latter physicians were 
the Veteran's primary care physicians and had treated him for 
several years and presumably would have had knowledge of his 
medical history.  Furthermore, the record establishes that Dr. 
D.H.W. reviewed the Veteran's service and other (unidentified) 
treatment records.  The July 2008 physician's conclusion was 
formulated without any direct knowledge of the Veteran or the 
extent of his service-connected psychiatric disorder.  The record 
also contains credible testimony offered by the appellant with 
respect to her observations of the Veteran's psychiatric disorder 
and its impact on his daily life and of the lack of any cardiac 
symptoms prior to his first heart attack in the 1960s.

In April 2010 and May 2010, the Board sought medical expert 
opinions from a cardiologist and a psychiatrist through the VA 
Veterans Health Administration (VHA) on the following question:

Is it at least as likely as not (i.e., 50 percent or 
higher degree of probability) that any symptomatology 
associated with the service-connected psychoneurosis, 
anxiety state, either caused or contributed to the 
development of the Veteran's acute myocardial 
infarction, coronary artery disease, and generalized 
"arthrosclerosis", which were the immediate and 
underlying causes listed on his death certificate?

In April 2010, the reviewing VA physician (psychiatrist) 
concluded that the Veteran's "heart disease was less likely as 
not caused by his anxiety disorder if, indeed, he had one".  The 
physician noted his review of the file, including the Veteran's 
early onset of coronary artery disease and first myocardial 
infarction at a young age, which the physician felt was likely 
hereditary and due to metabolic illness such as elevated 
cholesterol.  The physician noted the Veteran's combat service, 
but could not tell the extent to which the Veteran was 
traumatized by his war experiences, although there were mentions 
of anxiety by a variety of family members and physicians.  He 
declined to provide a diagnosis for the Veteran, and stated that 
to make a posthumous diagnosis of posttraumatic stress disorder, 
decades after the Veteran's death, was not appropriate.  For his 
opinion, the physician relied on a review of the record, 
discussion with "some internal medicine colleagues" (which he 
did not detail), and his belief that the Veteran likely had an 
inherited metabolic abnormality that caused a heart attack early 
in life.  

In July 2010, the reviewing VA physician (cardiologist) opined 
that it was more likely than not that the Veteran's anxiety 
disorder "which we now recognize as PTSD [posttraumatic stress 
disorder]" was a contributory cause of the Veteran's myocardial 
infarction and subsequent death.  The VA physician thoroughly 
reviewed the claim file.  He referred to lay statements 
describing the Veteran's behavior after being severely wounded 
during WWII and determined that this behavior was consistent with 
PTSD, which he had seen in a number of his patients.  He noted 
that PTSD was not an accepted diagnosis at the time the Veteran 
was seen by both VA and private physicians.  He cited to several 
recent medical journals and studies that have found PTSD to be an 
independent risk factor in the development of myocardial 
infarction.  The physician wrote:  "Based on these new data, the 
insight provided by [Dr. A.E.M's 1980 letter] can now be 
objectively substantiated."  

The July 2010 VHA opinion, which is supported by the opinions of 
Drs. A.E.M. and D.H.W., is deemed to be far more probative than 
the July 2008 VA examiner's opinion, particularly as a more 
comprehensive study was undertaken in regard to determining 
whether in the medical literature there was a link between 
anxiety and heart attack.  The July 2010 opinion referenced 
several recent medical articles as a support, whereas the brief 
July 2008 opinion evidently relied on a single general medical 
volume (Outlines of Clinical Medicine, Edition 10.1) that did not 
mention an anxiety disorder as a cause for myocardial infarction 
or coronary artery disease.  Additionally, the Board finds that 
the favorable July 2010 VHA opinion should be given more 
evidentiary weight than the April 2010 VHA opinion, which 
reflected skepticism as to whether or not the Veteran even had a 
psychiatric disability such as anxiety disorder or PTSD, given 
the lack of psychiatric evaluations in the record.  It does not 
appear, however, that the April 2010 VA reviewing physician gave 
sufficient credence to the Veteran's "problem with anxiety" 
throughout his post-service life, as noted by many individuals 
including treating physicians, all who knew the Veteran over many 
years and were in a better position to observe how the Veteran's 
mental difficulties affected his physical health.  

Given the favorable opinions of the Veteran's treating 
physicians, the comprehensive report of the July 2010 VA 
reviewing physician, and the lay statements and testimony, the 
Board finds that there is evidence of sufficient credibility and 
weight to substantiate that the Veteran's service-connected 

psychiatric disorder was a contributing cause of his fatal 
myocardial infarction.  Accordingly, the appellant's claim of 
service connection for the cause of the Veteran's death is 
warranted.  

IV.  DEA Benefits

Survivors' and Dependents' Educational Assistance (DEA), under 
Chapter 35, Title 38, of the United States Code, is a program of 
education or special restorative training that may be authorized 
for an eligible person, such as a surviving spouse or child of 
the Veteran, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the veteran 
was discharged from service under conditions other than 
dishonorable, or died in service, and either (1) has a permanent 
total service-connected disability, or (2) a permanent total 
service-connected disability was in existence at the date of the 
veteran's death, or (3) died as a result of a service-connected 
disability, or, if a service member (4) is on active duty as a 
member of the Armed Forces and, for a period of more than 90 
days, has been listed by VA concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly detained 
or interned in the line of duty by a foreign government or power.  
38 C.F.R. § 3.807. 

The Veteran received an honorable discharge from active military 
service, and as explained above he died as a result of a service-
connected disability.  Accordingly, the appellant, as the 
Veteran's surviving spouse, is entitled to basic eligibility for 
DEA benefits.  




ORDER

Service connection for the cause of the Veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance under 
provisions of United States Code, Title 38, Chapter 35, is 
granted.  



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


